PER CURIAM:
Shaun Wayne Wiles appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Wiles v. Ozmint, No. 0:05-cv-02111-CMC, 2006 WL 2260136 *258(D.S.C. Aug. 7, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.